DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.

Status of Claims
Claims 1-20 are pending of which claims 1, 9 and 20 are in independent form. 
Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.
Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 18, recites “converting comprises removing non-printable characters and finding sentence boundaries” this languages if not further limiting claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 1-18 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Decong, Li ET AL: "A Semi-Supervised Key Phrase Extraction Approach: Learning from Title Phrases through a Document Semantic Network", Proceedings of the ACL 2010 Conference Short Papers, 11 July 2010 (2010-07-11), pages 296-300, XP055549325 [Decong] in view of Luo; Gang et al. (US 20170277668 A1) [Luo] in view of BACHRACH; Yoram et al. (US 20190155905 A1) [Bachrach].

	Regarding claims 1, 9 and 20, Decong discloses, a method to extract keywords from text in natural language processing implemented by one or more computing devices (general subject of the document and title is "semi-supervised key phrase extraction". Semi supervised approaches use a combination of supervised and unsupervised processing), the method comprising: Receiving, through a processor, at least one entity through an input processing unit (Abstract, "documents". Documents are the input entities);
the method comprising: converting at least one entity into a standard document object (page 297, right column, last paragraph, "document semantic network represented as a phrase hyper- graph". It implies that documents have been input and placed into a semantic network, represented by phrases in a graph. Therefore the document has been converted into the phrases that represent the documents. Such phrase entities of the document semantic network are therefore standard document objects into which the documents were converted);
parsing the standard document object into a sentence or a token (since importance is given to the phrases representing the documents, and that the titles have a higher importance implies that the representing phrases have been parsed by a text processing engine to identify what are the title phrases and what are not. The phrases parsed are sentences as claimed. Page 298, section 4.1, we first collect all 
selecting one or more right candidates from the sentence or the token to be ranked (page 297, right column, last paragraph, "rank phrases"; page 298, top of right column, "we rank phrases in descending order of the calculated importance scores and select those highest ranked phrases as key phrases. According to the number of all the candidate phrases, we choose an appropriate proportion, i.e. 10%, of all the phrases as key phrases". Since candidate phrases are selected, it implies the candidate identification engine feature);
assigning at least one score to the selected one or more right candidates (page 297, right column, last paragraph, "rank phrases"; page 298, top of right column, "we rank phrases in descending order of the calculated importance scores and select those highest ranked phrases as key phrases. According to the number of all the candidate phrases, we choose an appropriate proportion, i.e. 10%, of all the phrases as key phrases". Since candidate phrases are selected, it implies the candidate identification engine feature);
ranking the one or more right candidates (page 298, left column, second paragraph, "Given a weighted hyper-graph G, assume a ranking function f over V, which assigns each vertex van importance score f(v) ". such a ranking assignment using hyper-graph G is a graph based ranking engine);
creating a connected graph between the ranked one or more right candidates; and assigning, an edge weight to at least one edge between a right candidate and another right candidate (page 296, right column, last paragraph - page 296, left column, first paragraph, "semantic networks are 
However Decong does not explicitly facilitates, comprises extracted sentences of text from the at least [one entity with non-printable characters removed] and sentence boundaries found and separated by a delimiter.
Luo discloses, that comprises extracted sentences of text from the at least [one entity with non-printable characters removed] and sentence boundaries found and separated by a delimiter (Sentence extractor 114 may reduce the document to a list of ordered sentences, S. As described above and more fully with reference to FIGS. 2 and 3, a sentence is defined as a unit of text that is separated from other units of text by delimiters (e.g., beginning delimiters and ending delimiters). In aspects, sentence extractor 114 identifies each sentence of the document and generates an ordered list (or series) of the sentences, e.g., S1, S2, S3, S4, etc. As described above, sentence extractor 114 may identify a sentence by identifying traditional or non-traditional delimiters that separate the sentence from other sentences. For example, the sentence extractor 114 may identify a first sentence that begins with an upper-case letter (e.g., traditional beginning delimiter) that follows any introductory document information (e.g., title, author, header, etc.) and ends with a period, question mark, or exclamation mark (e.g., traditional ending delimiter). Sentence extractor 114 may also identify a second sentence immediately following the ending delimiter of the first sentence, beginning with a lower-case letter that is preceded by a bullet point (e.g., a non-traditional beginning delimiter) and ending with a hard return (e.g., non-traditional ending delimiter). As should be appreciated, the above examples are provided for purposes of clarification and should not be understood to be limiting. Rather, as described above, 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Luo’s system would have allowed Decong to facilitate comprises extracted sentences of text from the at least [one entity with non-printable characters removed] and sentence boundaries found and separated by a delimiter. The motivation to combine is apparent in the Decong’s reference, because when a document summary is available, the task of reading a long document becomes more feasible, enabling the reader to easily identify important and/or representative sections of the document and helping the reader to decide whether further review is necessary or desirable.
However Decong does not explicitly facilitate one entity with non-printable characters removed.
Bachrach discloses, one entity with non-printable characters removed (There are several possible text tokenization implementations, some of which may produce an output that differs from the example of FIG. 2; any of these possible text tokenization implementations may be used with the methods described herein. Other text pre-processing includes converting characters to a single case (e.g. all lowercase), removing certain punctuation or non-printing characters, and/or converting each term to a lemma (a normalised or dictionary form of the term, e.g. "is" may be converted to "be") ¶ [0040]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Bachrach’s system would have allowed Decong and Luo to facilitate one entity with non-printable characters removed. The motivation to combine is apparent in the Decong and Luo’s reference, because there is a desire to improve user-computing interfaces to enable users to submit natural language queries and to provide these interfaces in a practical and implementable manner. By improving user-computing interfaces in this manner it may 

Regarding claims 2 and 10, the combination of Decong, Luo and Bachrach discloses, at least one edge being associated with the connected graph (Page 297, left column, first paragraph, this is the case with the graph representing the semantic relatedness between pairs of phrases. In this study, we propose to model a semantic network as a hyper-graph, where vertices represent phrases and weighted hyper-edges measure the semantic relatedness of both binary relations and n-ary relations among phrases. We explore a universal knowledge base – Wikipedia – to compute the semantic relatedness. Yet our major contribution is to develop a novel semisupervised key phrase extraction approach by computing the phrase importance in the semantic network, through which the influence of title phrases is propagated to the other phrases iteratively).

Regarding claims 3 and 11, the combination of Decong, Luo and Bachrach discloses, the one or more right candidates to be ranked represent at least one keyword associated with the standard document object (Page 297, left column, first paragraph, this is the case with the graph representing the semantic relatedness between pairs of phrases. In this study, we propose to model a semantic network as a hyper-graph, where vertices represent phrases and weighted hyper-edges measure the semantic relatedness of both binary relations and n-ary relations among phrases. We explore a universal knowledge base – Wikipedia – to compute the semantic relatedness. Yet our major contribution is to develop a novel semisupervised key phrase extraction approach by computing the phrase importance in the semantic network, through which the influence of title phrases is propagated to the other phrases iteratively. page 297, right column, last paragraph, "rank phrases"; page 298, top of right column, "we rank phrases in descending order of the calculated importance scores and select those highest ranked 

Regarding claims 4 and 12, the combination of Decong, Luo and Bachrach discloses, the selection of the one or more right candidates being through at least one selection model (as cited on page 298, top of right column, "rank phrases in descending order" adheres to a model of how to rank and thereby how to select candidates).

Regarding claims 5 and 13, the combination of Decong, Luo and Bachrach discloses, wherein at least one theme is associated with the at least entity (the keyphrases are considered to represent entities with the theme of "Title Phrases". Based on a commonly accepted assumption that the title of a document is always elaborated to reflect the content of a document and consequently key phrases tend to have close semantics to the title, we propose a novel semi-supervised key phrase extraction approach in this paper by computing the phrase importance in the semantic network, through which the influence of title phrases is propagated to the other phrases iteratively. Experimental results demonstrate the remarkable performance of this approach [abstract]. Also see the “Introduction” pages 296-297). 

Regarding claims 6 and 14, the combination of Decong, Luo and Bachrach discloses, wherein at least one phrase vector is extracted from the at least one entity (page 298, left column, 2nd paragraph, by way of the edges of the hyper-graph.)

Regarding claims 7 and 15, the combination of Decong, Luo and Bachrach discloses, wherein the one or more right candidates are selected based on a thematic similarity with the at least one entity (page 298, left column, 2nd paragraph, "The phrases which have many incident hyper-edges in common should be assigned similar scores").

Regarding claims 8 and 16, the combination of Decong, Luo and Bachrach discloses, wherein a threshold for the thematic similarity being domain and dataset specific (is implicitly disclosed by way of the domain of title phrases many incident hyper-edges is disclosed on page 298, left column, last two lines - right column, first line, "convergence threshold". It is evident from these lines that "convergence" means the phrases similarity adheres to a tolerance of convergence and, thereby the domain/dataset specific thematic similarity).

Regarding claim 18, the combination of Decong, Luo and Bachrach discloses, converting comprises removing non-printable characters and finding sentence boundaries (Bachrach: There are several possible text tokenization implementations, some of which may produce an output that differs from the example of FIG. 2; any of these possible text tokenization implementations may be used with the methods described herein. Other text pre-processing includes converting characters to a single case (e.g. all lowercase), removing certain punctuation or non-printing characters, and/or converting each term to a lemma (a normalised or dictionary form of the term, e.g. "is" may be converted to "be") ¶ [0040]).

Regarding claim 19, the combination of Decong, Luo and Bachrach discloses, a plurality of files of different formats are converted to standard document objects (page 297, right column, last paragraph, "document semantic network represented as a phrase hyper- graph". It implies that . 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Decong in view of Luo in view of Bachrach in view of Henkin; Assaf et al. (US 20110213655 A1) [Henkin].

Regarding claim 17, the combination of Decong, Luo and Bachrach teaches all the limitations of claim 1.
However neither one of the combination of Decong, Luo or Bachrach explicitly facilitate the token comprises a plurality of words in a phrase that is a named entity or noun phrase.
Henkin discloses, token comprises a plurality of words in a phrase that is a named entity or noun phrase (This may include, for example, tagging part-of-speech for every word (or selected words) in the content, grouping words into different types of phrases, at least a portion of which, for example, may be based on ` Noun Phrases`, `Verb Phrases`, NGrams, Search Queries, meta KeyPhrases etc. In one embodiment, the output of this process may include a list of all (or selected ones of) potential keywords or keyphrases ¶ [0349], [0351]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Bachrach’s system would have allowed Decong, Luo and Bachrach to facilitate token comprises a plurality of words in a phrase that is a named entity or noun phrase. The motivation to combine is apparent in Decong, Luo and Bachrach’s reference, because there is a greater potential to gather data relating to user behaviors and activities, and to 

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






3/18/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154